Nebraska Advance Sheets
752	289 NEBRASKA REPORTS



of the administrative decision. Because the presence of a nec-
essary party is jurisdictional, the failure to make Coventry a
party to the appeal deprived the district court of jurisdiction.
In light of this determination, we are required to vacate the
judgment of the district court and therefore do not address
Coventry’s third assignment of error.
                      V. CONCLUSION
  For the foregoing reasons, we vacate the order of the district
court and dismiss the appeal.
                                      Vacated and dismissed.
  Miller-Lerman, J., not participating.



                       Jacquelyn Stick, appellant, v.
                         City of Omaha, appellee.
                                    ___ N.W.2d ___

                        Filed January 2, 2015.    No. S-13-797.

 1.	 Summary Judgment. Summary judgment is proper if the pleadings and admis-
     sible evidence offered at the hearing show that there is no genuine issue as to any
     material facts or as to the ultimate inferences that may be drawn from those facts
     and that the moving party is entitled to judgment as a matter of law.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment was granted, and gives that party the benefit of all reasonable
     inferences deducible from the evidence.
 3.	 Political Subdivisions Tort Claims Act. Whether the allegations made by a
     plaintiff present a claim that is precluded by exemptions set forth in the Political
     Subdivisions Tort Claims Act is a question of law.
 4.	 Political Subdivisions Tort Claims Act: Appeal and Error. An appellate court
     has an obligation to reach its conclusion on whether a claim is precluded by
     exemptions set forth in the Political Subdivisions Tort Claims Act independent
     from the conclusion reached by the trial court.
 5.	 Political Subdivisions Tort Claims Act: Immunity: Waiver. The Political
     Subdivisions Tort Claims Act provides limited waivers of sovereign immunity
     which are subject to statutory exceptions. If a statutory exception applies, the
     claim is barred by sovereign immunity.
 6.	 Statutes: Appeal and Error. Statutory language is to be given its plain and ordi-
     nary meaning, and an appellate court will not resort to interpretation to ascertain
     the meaning of statutory words which are plain, direct, and unambiguous.
                         Nebraska Advance Sheets
	                           STICK v. CITY OF OMAHA	753
	                              Cite as 289 Neb. 752

 7.	 Statutes. It is not within the province of a court to read a meaning into a statute
     that is not warranted by the legislative language.
 8.	 Statutes: Immunity: Waiver. Statutes that purport to waive the protection of
     sovereign immunity of the State or its subdivisions are strictly construed in
     favor of the sovereign and against the waiver. A waiver of sovereign immunity
     is found only where stated by the most express language of a statute or by
     such overwhelming implication from the text as will allow no other reason-
     able construction.
 9.	 Statutes: Legislature: Intent. Components of a series or collection of stat-
     utes pertaining to a certain subject matter are read in pari materia, and there-
     fore they are conjunctively considered and construed to determine the intent
     of the Legislature, so that different provisions are consistent, harmonious,
     and sensible.
10.	 Statutes. A court must attempt to give effect to all parts of a statute, and if it
     can be avoided, no word, clause, or sentence will be rejected as superfluous
     or meaningless.

  Appeal from the District Court for Douglas County: W.
Russell Bowie III, Judge. Affirmed.
   Mandy L. Strigenz, of Sibbernsen, Strigenz & Sibbernsen,
P.C., for appellant.
    Alan M. Thelen, Deputy Omaha City Attorney, for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Miller-Lerman, J.
                      NATURE OF CASE
   Jacquelyn Stick appeals the order of the district court for
Douglas County which granted summary judgment in favor of
the City of Omaha (City) and dismissed her complaint brought
under the Political Subdivisions Tort Claims Act (PSTCA). The
court concluded, inter alia, that Stick’s claim for injuries she
sustained in a slip-and-fall accident was barred by the “snow
or ice” exception in the PSTCA. We affirm.
                   STATEMENT OF FACTS
  On the morning of January 19, 2010, Stick attended a fit-
ness class that began at 5:30 a.m. at the Montclair Community
Center (Center), which is owned and operated by the City.
When she left the building at approximately 6:30 a.m., Stick
    Nebraska Advance Sheets
754	289 NEBRASKA REPORTS



slipped on ice that had formed on the sidewalk outside the
Center. Stick fell onto her left knee and broke her patella,
which required her to have surgery.
   Stick filed this action against the City under the PSTCA,
Neb. Rev. Stat. § 13-901 et seq. (Reissue 2007 & Cum. Supp.
2010), pursuant to which political subdivisions have gener-
ally waived their sovereign immunity except as specified in
the PSTCA. She alleged that the City was responsible for
maintenance of the sidewalk and that her fall and the dam-
ages resulting therefrom were caused by the negligence of
the City’s employees. She specifically alleged the City was
negligent in (1) allowing ice to accumulate, creating an unsafe
and dangerous condition; (2) failing to inspect the sidewalk to
determine whether it was safe for pedestrian travel; (3) failing
to remove the accumulation of ice; and (4) failing to apply
sand, salt, melting chemicals, or other safety coating to the
accumulation of ice. In its answer, the City alleged affirmative
defenses, including the assertion that Stick’s claim was barred
under the PSTCA, specifically § 13-910(10), which provides
in part that the PSTCA shall not apply to “[a]ny claim aris-
ing out of snow or ice conditions or other temporary condi-
tions caused by nature on any highway as defined in section
60-624, bridge, public thoroughfare, or other public place due
to weather conditions.”
   The City moved for summary judgment. At a hearing on
the motion, the court received evidence including depositions
and affidavits of Stick and of employees of the City, as well
as certified weather records. Evidence indicated that there
was no overnight precipitation in the early hours of January
19, 2010.
   In her deposition, Stick stated that there had been no snow
or rain but that there was fog when she drove to the Center.
She parked in the Center’s parking lot and walked on the side-
walk to the building. The sidewalk was wet with “winter con-
densation” but not slippery when she arrived and entered the
building. When she left the building, there was a slight drizzle
and heavier fog than when she had entered. She did not notice
icy conditions until she fell. Stick stated that icy conditions had
arisen during the time that she was in the Center. She observed
                   Nebraska Advance Sheets
	                    STICK v. CITY OF OMAHA	755
	                       Cite as 289 Neb. 752

that the concrete where she fell was newer and less worn than
the surrounding concrete.
   In an affidavit, a maintenance foreman responsible for the
City’s community centers stated that his crew’s normal proce-
dure for snow and ice removal in January 2010 was to arrive at
the Center shortly after 7 a.m. The crew would perform snow
and ice removal earlier if there had been overnight precipita-
tion. He stated that temperatures hovering around freezing with
fog but without precipitation would not have prompted him
to call crews in earlier than 7 a.m., because such conditions
would not have created a need for snow and ice removal. He
stated that this was true whether or not there were early morn-
ing activities at the Center.
   The district court granted summary judgment in the City’s
favor. In its order filed August 26, 2013, the court first consid-
ered the City’s argument that Stick’s claim was barred under
§ 13-910(10), which exempts claims arising out of snow or
ice conditions in a public place due to weather. The court
stated that it must determine, under § 13-910(10), whether
(1) the sidewalk on which Stick slipped was a “public thor-
oughfare” or a “public place” and (2) the icy condition was
caused by nature. The court first concluded that the sidewalk
was not a “public thoroughfare,” because although this court
has held that sidewalks adjoining a street are part of the public
thoroughfare, the sidewalk did not adjoin a street but instead
led from a parking lot to the building. The court concluded,
however, that the sidewalk was a “public place.” The court
reasoned that the sidewalk in this case is maintained by the
City for the use of the public and that it therefore is included
in the list of exemptions as an “other public place” under
§ 13-910(10). The court further determined that there was no
genuine issue of material fact the icy condition was caused
by nature and that there was no meaningful evidence to the
contrary. The court finally noted that although Stick com-
mented that the portion of the sidewalk on which she slipped
was newer and slicker, her complaint made no claim based on
the materials used or the manner in which the sidewalk was
constructed and there were no facts to support such a claim.
The court concluded that Stick’s claim was barred under
    Nebraska Advance Sheets
756	289 NEBRASKA REPORTS



§ 13-910(10) and that the City’s motion for summary judg-
ment should be sustained.
   Although its conclusion regarding § 13-910(10) resolved the
motion, the court analyzed the City’s additional contention that
Stick’s claim would also fail under common-law negligence
principles regarding lack of notice. After reviewing precedent
and the evidence in this case, the court determined that there
was no evidence the City had actual or constructive notice of
the icy condition of the sidewalk and that such lack of notice
was an additional basis to sustain the City’s motion for sum-
mary judgment.
   The court stated that because it found no genuine issue
of material fact with respect to two of the City’s defenses, it
did not need to address the City’s affirmative defense based
on § 13-910(12), regarding notice of insufficiency or want
of repair of a public thoroughfare. Because the City was
entitled to judgment and Stick’s evidence did not raise a
genuine issue of material fact, the court sustained the City’s
motion for summary judgment and dismissed Stick’s com-
plaint with prejudice.
   Stick appeals.

                 ASSIGNMENTS OF ERROR
   Stick claims that the district court erred when it (1)
determined that the sidewalk was a “public place” under
§ 13-910(10), (2) determined that the “snow or ice” exception
under § 13-910(10) barred her claim, (3) failed to consider
her testimony regarding the condition of the sidewalk, and (4)
determined that the City did not have notice of the icy condi-
tion of the sidewalk.

                 STANDARDS OF REVIEW
   [1,2] Summary judgment is proper if the pleadings and
admissible evidence offered at the hearing show that there is
no genuine issue as to any material facts or as to the ultimate
inferences that may be drawn from those facts and that the
moving party is entitled to judgment as a matter of law. Latzel
v. Bartek, 288 Neb. 1, 846 N.W.2d 153 (2014). In reviewing a
summary judgment, an appellate court views the evidence in
                  Nebraska Advance Sheets
	                    STICK v. CITY OF OMAHA	757
	                       Cite as 289 Neb. 752

the light most favorable to the party against whom the judg-
ment was granted, and gives that party the benefit of all rea-
sonable inferences deducible from the evidence. Id.
   [3,4] Whether the allegations made by a plaintiff present a
claim that is precluded by exemptions set forth in the PSTCA
is a question of law. See Hall v. County of Lancaster, 287 Neb.
969, 846 N.W.2d 107 (2014). An appellate court has an obliga-
tion to reach its conclusion on whether a claim is precluded
by exemptions set forth in the PSTCA independent from the
conclusion reached by the trial court. Id.
                           ANALYSIS
   Stick claims that the district court erred when it determined
that her claim was barred under § 13-910(10). We conclude
that Stick’s claim fell within the meaning of § 13-910(10),
that it was barred, and that the district court did not err in
so ruling.
   [5] The PSTCA provides limited waivers of sovereign immu-
nity which are subject to statutory exceptions. Hall v. County of
Lancaster, supra. If a statutory exception applies, the claim is
barred by sovereign immunity. Id.
   In its answer to Stick’s complaint, the City alleged affirm­
ative defenses, including an assertion that Stick’s claim was
barred under § 13-910(10). The focus of our analysis is
§ 13-910(10), which provides in part that the PSTCA shall not
apply to “[a]ny claim arising out of snow or ice conditions or
other temporary conditions caused by nature on any highway
as defined in section 60-624, bridge, public thoroughfare, or
other public place due to weather conditions.”
   In reaching its decision that Stick’s claim was barred by
§ 13-910(10), the court concluded that the sidewalk where
Stick fell was a “public place” within the meaning of
§ 13-910(10) and that the icy condition was caused by nature
and was due to weather conditions. We note for completeness
that the exemption provided in § 13-910(10) refers to “tempo-
rary conditions” and that there is no dispute in this case that
the icy condition of the sidewalk was a temporary condition.
   Stick claims on appeal that the district court erred when
it concluded that the “snow or ice” exception applied in this
    Nebraska Advance Sheets
758	289 NEBRASKA REPORTS



case and barred her suit. Stick’s primary argument is that the
court erred when it found that the sidewalk where she fell was
a “public place” within the meaning of § 13-910(10). She also
contends that the court erred when it failed to consider her
comment regarding the condition of the sidewalk, because such
observation could serve to show that the icy condition of the
sidewalk was not due only to weather conditions but perhaps to
other factors under the control of the City.
   With regard to the determination that the sidewalk where
Stick fell was a public place, Stick argues that “public place”
as used in § 13-910(10) should be read to mean a street or
other area traveled by motor vehicles and that therefore the
exception does not apply to her claim that arose from condi-
tions on the sidewalk. She urges us to apply the canon of
ejusdem generis in our construction of § 13-910(10). Ejusdem
generis is a canon which provides that a general word or
phrase that follows a list of specific items is to be interpreted
as including only items of the same type as those previously
listed. See Kuhn v. Wells Fargo Bank of Neb., 278 Neb. 428,
771 N.W.2d 103 (2009). Stick contends that because the list in
§ 13-910(10) includes specific references to highways, bridges,
and public thoroughfares, the phrase “other public place[s]”
should be construed to refer only to places upon which motor
vehicles travel and not to places such as sidewalks where
pedestrians travel.
   In its order, the district court noted that there were no
Nebraska cases construing the phrase “public place” as used in
§ 13-910(10). The court, however, referred to two cases from
other jurisdictions for guidance: Kluver v. City of Hinton, 924
P.2d 306 (Okla. App. 1996), and Porter v. Grant County Bd. of
Educ., 219 W. Va. 282, 633 S.E.2d 38 (2006).
   In Kluver, the Court of Appeals of Oklahoma examined a
statute similar to § 13-910(10) and concluded that a city was
exempt from a claim that arose when the plaintiff slipped on
ice on the sidewalk outside the city offices. We note, however,
that the statute at issue in Kluver referred only to “‘any public
way or other public place,’” 924 P.2d at 307, without specifi-
cally listing locations such as highways or bridges, and that the
                  Nebraska Advance Sheets
	                    STICK v. CITY OF OMAHA	759
	                       Cite as 289 Neb. 752

opinion did not explicitly analyze whether the sidewalk was a
“public place.”
   In Porter, the Supreme Court of Appeals of West Virginia
examined a statute similar to § 13-910(10) and concluded that
a county board of education was exempt from a claim that
arose when one of the plaintiffs slipped on snow and ice on a
sidewalk on school grounds. We note that, similar to Kluver,
the statute at issue in Porter referred to “‘any public way or
other public place,’” 219 W. Va. at 285, 633 S.E.2d at 41, with-
out specifically listing locations such as highways or bridges,
and that the opinion did not explicitly analyze whether the
sidewalk was a “public place.”
   In its analysis, the district court noted that Black’s Law
Dictionary defines “public place” as “[a]ny location that the
local, state, or national government maintains for the use of the
public, such as a highway, park, or public building.” Black’s
Law Dictionary 1426 (10th ed. 2014). The court concluded
that the sidewalk in this case, which led from the Center to
the parking lot, was a “public place” within the meaning of
§ 13-910(10), because it was maintained by the City for the
use of the public.
   [6,7] We conclude that the district court did not err when it
construed § 13-910(10) and ruled that the sidewalk where Stick
fell was a “public place” within the meaning of § 13-910(10).
We start with the rule of construction that statutory language
is to be given its plain and ordinary meaning, and this court
will not resort to interpretation to ascertain the meaning of
statutory words which are plain, direct, and unambiguous.
State v. Taylor, 286 Neb. 966, 840 N.W.2d 526 (2013). It is
not within the province of this court to read a meaning into a
statute that is not warranted by the legislative language. Id.
The phrase “public place” has a plain and ordinary meaning
as set forth in Black’s Law Dictionary, quoted above, and such
meaning includes a publicly owned building and its grounds
when the governmental entity maintains such location for the
use of the public.
   [8] It is well settled that statutes that purport to waive
the protection of sovereign immunity of the State or its
    Nebraska Advance Sheets
760	289 NEBRASKA REPORTS



subdivisions are strictly construed in favor of the sovereign
and against the waiver. Zawaideh v. Nebraska Dept. of Health
& Human Servs., 285 Neb. 48, 825 N.W.2d 204 (2013). A
waiver of sovereign immunity is found only where stated by
the most express language of a statute or by such overwhelm-
ing implication from the text as will allow no other reason-
able construction. Id. We have specifically stated that we
strictly construe the PSTCA in favor of the political subdivi-
sion and against the waiver of sovereign immunity. McKenna
v. Julian, 277 Neb. 522, 763 N.W.2d 384 (2009). As a corol-
lary to these propositions, in order to strictly construe against
a waiver of sovereign immunity, we broadly read exemp-
tions from a waiver of sovereign immunity. See Hammond
v. Nemaha Cty., 7 Neb. Ct. App. 124, 581 N.W.2d 82 (1998).
With these principles in mind and given the plain meaning of
“public place,” we strictly construe the PSTCA in favor of the
political division and against waiver, and we therefore read
“public place” in § 13-910(10) as referring to the generally
understood meaning of the phrase rather than the more lim-
ited reading urged by Stick. Given our reading of the statute,
Stick’s claim is barred.
   [9] Section 13-910(10) is found in a series of statutes,
§ 13-910(9) through and including § 13-910(12). We read
components of a series or collection of statutes pertaining to
a certain subject matter in pari materia, and therefore they are
conjunctively considered and construed to determine the intent
of the Legislature, so that different provisions are consistent,
harmonious, and sensible. See Blaser v. County of Madison,
285 Neb. 290, 826 N.W.2d 554 (2013). In this series of stat-
utes, other exemptions surround subsection (10). Specifically,
subsections (9), (11), and (12) contain exemptions concern-
ing roads, highways, bridges, and other places upon which
motor vehicles travel. The inclusion of subsection (10) among
these other exemption statutes would tend to support Stick’s
reading of it. However, these related statutes explicitly limit
the scope of their exemptions to highways, bridges, and
public thoroughfares and do not expand the breadth of their
exemptions by adding the phrase “other public place” as does
§ 13-910(10).
                  Nebraska Advance Sheets
	                   STICK v. CITY OF OMAHA	761
	                      Cite as 289 Neb. 752

   [10] A court must attempt to give effect to all parts of a
statute, and if it can be avoided, no word, clause, or sentence
will be rejected as superfluous or meaningless. Johnson v.
City of Fremont, 287 Neb. 960, 845 N.W.2d 279 (2014). Stick
urges us to read “other public place” as referring to a location
traversed only by vehicular traffic. To read § 13-910(10) as
urged by Stick would render the phrase “other public place”
superfluous, particularly where the list in subsection (10)
already refers to “public thoroughfare,” which would itself
appear to refer to locations upon which motor vehicles travel.
To read “other public place” to be similarly limited, as urged
by Stick, would render the additional phrase at issue superflu-
ous, because such locations would already be encompassed
in the phrase “public thoroughfare.” We do not accept Stick’s
suggested reading.
   We conclude that the district court did not err when it read
“other public place” in § 13-910(10) to include the location
where Stick fell, which was the sidewalk leading from the
Center to the parking lot. Such location was on the grounds of
a public building and was maintained by the City for public
use, and it was therefore a “public place” within the meaning
of § 13-910(10). The accident upon this sidewalk under the
undisputed conditions was exempt from suit based on the plain
language of the statute as written by the Legislature.
   As an additional basis for her appeal, Stick claims that the
court erred when it failed to consider her testimony regarding
the condition of the sidewalk. Stick asserts that such testimony
suggests that the icy condition of the sidewalk was due to
factors under the control of the City. In her deposition, Stick
observed that the portion of the sidewalk on which she slipped
was newer and slicker than other portions of the sidewalk. She
asserts on appeal that her comment created a genuine issue of
material fact as to whether the City’s actions combined with
the weather conditions to cause her injuries.
   Contrary to Stick’s assertion, the district court acknowl-
edged this portion of her deposition in its order ruling on
the motion for summary judgment. In this regard, the court
noted that her complaint made no allegation or claim based
on the materials used or the manner in which the sidewalk
    Nebraska Advance Sheets
762	289 NEBRASKA REPORTS



was constructed and that no meaningful evidence had been
produced to show that such factors contributed to the fall in
this case.
   The pleadings frame the issues to be considered on a motion
for summary judgment, see Andres v. McNeil Co., 270 Neb.
733, 707 N.W.2d 777 (2005). The complaint filed by Stick in
this case includes no allegation regarding the construction of
the sidewalk or the materials used in such construction or their
connection to the icy condition of the sidewalk. The evidence
on the issue was limited to Stick’s comment regarding how
the sidewalk looked. Even viewing the evidence in the light
most favorable to Stick, as we must, see Latzel v. Bartek, 288
Neb. 1, 846 N.W.2d 153 (2014), this evidence did nothing to
indicate that the construction or materials contributed to the
icy condition on the day of the accident. We agree with the
district court that Stick did not plead such a claim and did not
present evidence that would create a genuine issue of material
fact with respect to such a claim.
   The district court did not err when it concluded that Stick’s
claim was barred under § 13-910(10) and that therefore the
City was entitled to summary judgment in its favor. Because
we conclude that Stick’s claim was barred under § 13-910(10),
we need not consider Stick’s assignment of error regarding the
district court’s alternate conclusion that the City did not have
notice of the icy condition of the sidewalk.
                       CONCLUSION
   Given the language of § 13-910(10) as written by the
Legislature, we agree with the district court that Stick’s claim
was barred under § 13-910(10). The district court did not err
when it sustained the City’s motion for summary judgment and
dismissed Stick’s complaint. We affirm the judgment of the
district court.
                                                     Affirmed.